Citation Nr: 1452918	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-16 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disorder.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left foot disorder.  

4.  Entitlement to service connection for a right foot disorder.  

5.  Entitlement to an initial rating in excess of 60 percent for dyshidrotic eczema.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1977 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

The issues of service connection for hearing loss and tinnitus and an increased initial rating for dyshidrotic eczema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Bilateral flat feet were noted on service entrance examination in June 1977.   

2.  The Veteran's preexisting flat feet did not undergo a permanent increase in severity during active duty service.  
 
3.  The Veteran does not have a foot disability of either foot that is attributable to his active duty service.  


CONCLUSIONS OF LAW

1.  A current disorder of the left foot was not incurred or aggravated in service nor may such a disorder be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).  

2.  A current disorder of the right foot was not incurred or aggravated in service nor may such a disorder be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of an April 2010 letter which informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  This VCAA notice was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded a VA medical examination and opinion in April 2012 and again in December 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection - Bilateral Foot Disorders

The Veteran seeks service connection for bilateral foot disorders, claimed as pes planus.  He contends that the rigors of active duty service, including wearing and marching in combat boots, resulted in current bilateral foot disorders.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In the present case, when the Veteran was examined for service enlistment in June 1977, bilateral flat feet were noted on the entrance examination.  This disorder was not considered disabling, however, and he was accepted into active duty service.  Because a bilateral foot disorder was noted on service entrance, the presumption of soundness does not apply for that disability because it was noted at entry.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  

Service connection may still be warranted if the Veteran's flat feet were aggravated during his period of active duty service.  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

The service treatment records are negative for any ongoing complaints of bilateral pes planus, or treatment for the same.  In September 1991, the Veteran's left foot was run over by the wheel of a truck.  He reported left foot pain, but X-rays of the foot were negative for fracture, dislocation, or other abnormality.  He was returned to normal duty and did not seek subsequent follow-up care of the left foot.  On service retirement examination in January 1999, the Veteran's feet were without abnormality, and on a concurrent report of medical history, he denied any foot trouble.  

Post-service, the Veteran was afforded a VA medical examination of his feet in April 2012.  The claims file, to include the service treatment records, was reviewed by the examiner in conjunction with the claim.  The Veteran gave a history of some foot pain in service, especially when wearing combat boots.  Since service, he reported an increase in his foot pain bilaterally, with pain in the metatarsophalangeal joints, arches, and heels.  He currently used custom orthotic inserts in his shoes, with good results.  The examiner confirmed a current diagnosis of bilateral pes planus.  After examining the Veteran and reviewing the claims file, to include post-service treatment records, the examiner found the evidence was "not indicative of a flat feet condition which has become more severe or has worsened beyond natural progression since [service entrance in] 1977."  This opinion was based on the lack of complaints of foot problems in service, as well as the normal findings at service separation.  The examiner acknowledged that the rigors of service could result in symptomatic pes planus at times, but there was "no evidence" of a permanent increase of severity beyond the natural progress of the disorder.  

In a May 2013 statement, a private podiatrist, W.D., D.P.M., stated the Veteran had progressive hallux valgus deformities with osteoarthritic changes and pes planus.  Dr. D. opined that these problems "have likely been worsened" by service.  Dr. D. did not provide any further explanation of his opinion.  

In December 2013, the Veteran was examined by a VA physician.  His claims file was reviewed in conjunction with the examination.  X-ray studies were also performed, confirming osteoarthritic changes of both feet.  The examiner diagnosed bilateral pes planus with hallux valgus, and a history of a crush injury of the left foot, without complications or sequellae, upon examination of the Veteran.  The examiner also opined that there was no evidence of a permanent increase in the severity of these disorders beyond their natural progress.  The examiner based this opinion on the lack of in-service complaints or treatment, as well as the lack of evidence of a foot problem at service separation.  Thus, according to the examiner, no aggravation of the pre-existing bilateral pes planus during service was evident.  

Having considered the entirety of the record, the Board finds the preponderance of the evidence to be against a finding of any permanent increase in the severity of the Veteran's bilateral pes planus during service, and service connection for aggravation of a disorder of either foot during service must be denied.  In considering whether the Veteran's bilateral pes planus was aggravated in service, the Board must weigh the April 2012 and December 2013 VA examination reports against the May 2013 statement from a private podiatrist, Dr. D.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the Board notes that Dr. D.'s opinion is both without a supporting rationale and is not based on any review of the Veteran's service treatment records.  Thus, Dr. D. does not explain the lack of findings of any disorders of either foot at service separation.  In contrast, both VA examiners had the opportunity not only to examine the Veteran but also to review his entire medical history prior to rendering their opinions.  Thus, the April 2012 and December 2013 VA examiners' opinions are granted greater probative weight by the Board.  

The Veteran himself asserts that his bilateral flat feet were aggravated during service, as he was not provided with any sort of orthotic device or other tool to prevent further injury to his feet.  While he is competent to report such symptomatology as foot pain, he is not competent to assert that a permanent increase in the severity of a foot disorder occurred in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of a foot disorder is not competent in the present case, because the Veteran is not competent to diagnosis the aggravation of a pre-existing foot disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as pain of his feet, he is not competent to testify regarding the internal workings of his feet.  The Veteran has also not reported a medical opinion told to him by a competent medical expert, and his assertions have not later been corroborated by a competent medical expert.  

Finally, the Board notes that the Veteran was diagnosed with hallux valgus deformities with osteoarthritic changes by his private podiatrist post-service.  Hallux valgus deformities were also noted by a VA examiner in December 2013.  Such disorders were not noted on service entrance, and may not be presumed to have pre-existed such service.  The evidence also does not suggest, however, that these disorders began during service, as they were not noted during service or at service separation.  Moreover, they were not diagnosed until many years after service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  On VA examination in December 2013, the VA examiner stated that these changes arose years after service and are not related to any disease, injury, or incident therein.  Thus, service connection for hallux valgus deformities with osteoarthritic changes of either foot is also not warranted.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a disorder of either foot, as no such disorder was either incurred in or aggravated by service, and these claims must therefore be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a left foot disorder is denied.  

Service connection for a right foot disorder is denied.  


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  Service personnel records indicate he served, at least for a time, as a crewmember on various mobile missile launch systems, suggesting exposure to excessive acoustic trauma.  Upon receipt of his claims, the Veteran was scheduled for June 2010 and March 2012 VA audiological examinations, for which he failed to report.  The Board notes that the Veteran has repeatedly reported for VA medical examinations associated with other pending claims, indicating a willingness to cooperate with VA in the resolution of pending issues.  He has also asserted that he was not informed of his audiological examinations, and would be willing to report for examination.  Thus, remand to afford the Veteran a VA audiological examination is warranted.  

Next, in a March 2013 rating decision, the Veteran was granted service connection, with a noncompensable initial rating, for dyshidrotic eczema.  In May 2013, he filed a notice of disagreement expressing disagreement with the assigned noncompensable initial rating.  In a January 2014 rating decision, the Veteran was granted an increased initial rating, to 60 percent, for his dyshidrotic eczema.  He again, however, filed a notice of disagreement regarding this initial rating.  The RO has yet to issue the Veteran a statement of the case regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent VA treatment records not already obtained from the Kansas City VA Medical Center, or any other VA facility at which the Veteran has received treatment.  

2.  Schedule the Veteran for a VA audiological examination.  After reviewing the file and examining the Veteran, the examiner should indicate whether the Veteran has current diagnoses of hearing loss of either ear and/or tinnitus.  For any current disorder noted, the examiner should opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's current hearing loss disability or tinnitus is related to his period of service, to include his claimed in-service noise exposure.  

The VA examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.  

3.  The AOJ must issue a statement of the case that addresses the issue of entitlement to an increased rating for dyshidrotic eczema.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


